Citation Nr: 1402458	
Decision Date: 01/16/14    Archive Date: 01/31/14

DOCKET NO.  08-36 989A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to an initial disability evaluation in excess of 10 percent for patella femoral syndrome of the right knee.

2.  Entitlement to an initial disability evaluation in excess of 10 percent for patella femoral syndrome of the left knee.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J.N. Moats, Counsel



INTRODUCTION

The Veteran served on active duty from February 1997 to March 2000. 

This matter came to the Board of Veterans' Appeals (Board) on appeal from a February 2008 decision by the Department of Veterans Affairs (VA) Regional Office (RO), which granted service connection for patella femoral syndrome of the left knee and of the right knee and assigned noncompensable evaluations, effective November 14, 2007.  The Veteran timely appealed the initial ratings assigned.

In a September 2009 rating decision, the RO increased the evaluation for patella femoral syndrome, left and right knee, from noncompensable to 10 percent, effective November 14, 2007.  Because higher evaluations are available for patella femoral syndrome of the left knee and of the right knee, and since the Veteran is presumed to seek the maximum available benefit for a disability, the claim remained on appeal.  See AB v. Brown, 6 Vet. App. 35, 38 (1993).

The Veteran was afforded an informal conference before a Decision Review Office (DRO) in September 2010.  In the Veteran's substantive appeal, she requested a Board hearing.  However, in September 2010 and August 2012 statements, the Veteran indicated that the informal conference satisfied her request for a hearing in lieu of any formal hearing. 

In September 2012, the Board denied increased ratings for the right and left knee disabilities.  The Veteran appealed this issue to the Court of Appeals for Veterans Claims (Court).  In May 2013, the Court, pursuant to a Joint Motion for Remand (JMR), vacated the Board's decision and remanded the issues for readjudication.  

The Board notes that, in addition to the paper claims file, there is a paperless, electronic (Virtual VA) claims file associated with the Veteran's claims.  With the exception of a December 2013 brief submitted by the Veteran's representative and additional VA treatment records, a review of the Virtual VA claims file does not reveal any additional documents pertinent to the present appeal.  Moreover, no documents for the Veteran have been included in the electronic Veterans Benefit Management System.  

Pursuant to the JMR, the appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The JMR found that the Board had erred in relying upon a September 2010 VA examination.  In this regard, the JMR determined that the examination was inadequate for rating purposes because the examiner did not opine whether the Veteran's pain could limit functional ability during flare-ups in accordance with Mitchell v. Shinseki, 25 Vet. App. 32.  In this regard, at the VA examination, the Veteran reported severe flare-ups every one to two months that lasted one to two weeks.  While the VA examiner found no additional functional loss following repetitions, the examiner failed to indicate whether there would be any functional loss during flare-ups.  Thus, in accordance with the JMR, the Board finds that a new VA examination is necessary to address the severity of the Veteran's service-connected right and left knee disabilities.   

Moreover, in light of the need to remand, the RO should obtain any current VA treatment records from May 2010 to the present.  Moreover, to ensure that the record is complete, the RO should also contact the Veteran to determine whether there are any additional relevant private treatment records and obtain any necessary authorizations for such records.  See 38 C.F.R. § 3.159.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain updated VA treatment records from May 2010 to the present.  Contact the Veteran to determine whether there are any additional relevant private treatment records and obtain any necessary authorizations for such records.   If the Veteran responds, all reasonable attempts should be made to obtain such records.  Make at least two (2) attempts to obtain records from any identified sources.  If any such records are unavailable, inform the Veteran and afford him an opportunity to submit any copies in his possession.

2.  Arrange for the Veteran to undergo VA orthopedic examination to assess the severity her right and left knee disabilities.  The entire claims file, to include a complete copy of the REMAND, must be made available to the physician designated to examine the Veteran, and the examination report should include discussion of the Veteran's documented medical history and assertions.  All appropriate tests and studies should be accomplished, and all clinical findings should be reported in detail.  

The examiner should conduct range of motion testing of the knees (expressed in degrees).  The examiner should render specific findings as to whether, during the examination, there is objective evidence of pain on motion, weakness, excess fatigability, and/or 
incoordination associated with the knees.  If pain on motion is observed, the examiner should indicate the point at which pain begins.  In addition, the examiner should indicate whether, and to what extent, the Veteran experiences likely functional loss of the right and left knees due to pain and/or any of the other symptoms noted above during flare-ups and/or with repeated use; to the extent possible, the examiner should express any such additional functional loss in terms of additional degrees of limited motion.  In evaluating additional functional loss, the examiner should consider the Veteran's complaints of worsening of her knee disabilities due to weight-bearing, walking and going up and down stairs.  

The examiner should also indicate whether there is any lateral instability and/or recurrent subluxation in the left knee.  In doing so, the examiner should address the Veteran's need to wear a brace at times.  If instability is present, the examiner should, based on the examination results and the Veteran's documented medical history and assertions, assess whether such instability is slight, moderate or severe. 

3.  After the above development, the issues on appeal should be readjudicated.  If the benefits sought on appeal are not granted to the Veteran's satisfaction, the Veteran and her representative should be furnished a supplemental statement of the case and provided an appropriate opportunity to respond before the case is returned to the Board for further appellate action.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


